                            Case 20-35599 Document 32-1 Filed in TXSB on 11/22/20 Page 1 of 3

                                                                               Aztec Shaffer, LLC
                                                                                   Exhibit A
                                                                                Employee Wages                                                                     Estimated Prepetition
                                                                                                                                                                       Wages Owed
                                                                                                                                                                                 Employer
 Wage                                                                                                                                                                             Taxes &
 Type                Name                   Entity                  Position                Work Location    Annual Salary       Biweekly          Hourly         Gross Pay        Fees
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   68,000.14   $      2,615.39                  $      1,641.18   $    117.10
Salary                              Aztec Shaffer L.L.C.   Field personnel            Houston - Tanner Rd    $   54,002.00   $      2,077.00                  $      1,246.20   $     85.49
Salary                              Aztec Shaffer L.L.C.   Executive                  Houston - 6th St.      $ 185,725.02    $      7,143.27                  $      4,285.92   $     51.73
Salary                              Aztec Shaffer L.L.C.   Field personnel            Houston - 6th St.      $   58,500.00   $      2,250.00                  $      1,080.00   $     82.62
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   71,400.16   $      2,746.16                  $      2,016.91   $    144.86
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   44,000.06   $      1,692.31                  $      1,015.38   $     67.97
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   36,000.12   $      1,384.62                  $        830.76   $     54.13
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   40,500.20   $      1,557.70                  $        934.62   $     71.50
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   65,000.00   $      2,500.00                  $      1,998.44   $    117.69
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - Tanner Rd    $ 126,000.16    $      4,846.16                  $      2,907.66   $    183.11
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   47,500.18   $      1,826.93                  $      1,096.14   $     75.69
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - Tanner Rd    $   60,840.00   $      2,340.00                  $      1,404.00   $     97.98
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   65,524.16   $      2,520.16                  $      2,418.09   $    179.52
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - 6th St.      $   45,000.02   $      1,730.77                  $      1,038.42   $     22.75
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - 6th St.      $   90,000.04   $      3,461.54                  $      2,076.90   $    132.00
Salary       P                      Aztec Shaffer L.L.C.   Operations                 Houston - 6th St.      $   63,000.08   $      2,423.08                  $      1,453.80   $    111.21
Salary                              Aztec Shaffer L.L.C.   Field personnel            Houston - 6th St.      $   54,000.18   $      2,076.93                  $        872.28   $     63.95
Salary        a                     Aztec Shaffer L.L.C.   Field personnel            Houston - 6th St.      $   54,000.18   $      2,076.93                  $      1,246.14   $     92.28
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $   88,083.32   $      3,387.82                  $      2,104.68   $    122.81
Salary           n                  Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   62,100.22   $      2,388.47                  $      1,433.04   $    100.20
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   56,583.28   $      2,176.28                  $      1,701.72   $    120.05
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - 6th St.      $   67,500.42   $      2,596.17                  $      1,557.66   $    102.55
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   58,500.00   $      2,250.00                  $      1,350.00   $     91.77
Salary                              Aztec Shaffer L.L.C.   Director                   Houston - 6th St.      $ 450,000.20    $     17,307.70                  $     10,384.62   $    244.03
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   87,000.16   $      3,346.16                  $      2,561.53   $    184.47
Salary                              Aztec Shaffer L.L.C.   Field personnel            Houston - 6th St.      $   58,383.26   $      2,245.51                  $      1,419.30   $     98.87
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $   71,190.08   $      2,738.08                  $      1,642.80   $    125.68
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   58,500.00   $      2,250.00                  $      1,350.00   $     97.72
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $   73,800.22   $      2,838.47                  $      1,703.04   $     95.40
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $   60,363.42   $      2,321.67                  $      1,464.96   $     96.24
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   56,100.20   $      2,157.70                  $      1,321.62   $     91.67
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   44,000.06   $      1,692.31                  $      1,015.38   $     66.33
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $ 113,400.04    $      4,361.54                  $      2,616.90   $    187.08
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $ 103,050.22    $      3,963.47                  $      2,378.04   $    161.25
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   56,700.02   $      2,180.77                  $      1,308.42   $    100.09
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   43,200.30   $      1,661.55                  $        996.90   $     65.04
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   66,600.04   $      2,561.54                  $      1,548.90   $    104.38
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $ 133,000.14    $      5,115.39                  $      3,069.18   $    180.94
Salary                              Aztec Shaffer L.L.C.   Executive                  Houston - 6th St.      $ 332,500.22    $     12,788.47                  $      7,673.04   $    164.95
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   61,200.10   $      2,353.85                  $      1,412.28   $    108.04
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   58,000.02   $      2,230.77                  $      1,338.42   $    102.39
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $   36,000.12   $      1,384.62                  $        830.76   $     63.56
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - Tanner Rd    $   57,060.12   $      2,194.62                  $      1,316.76   $     88.67
Salary                              Aztec Shaffer L.L.C.   Field personnel            Houston - 6th St.      $   54,000.18   $      2,076.93                  $      1,246.14   $     83.21
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   61,200.10   $      2,353.85                  $      1,412.28   $    104.89
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   81,000.14   $      3,115.39                  $      1,869.18   $    129.53
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - Tanner Rd    $   58,394.18   $      2,245.93                  $      1,347.54   $     92.23
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   46,800.00   $      1,800.00                  $        980.00   $     70.55
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   49,500.10   $      1,903.85                  $      1,142.28   $     85.25
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   83,700.24   $      3,219.24                  $      1,931.52   $    137.80
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   63,000.08   $      2,423.08                  $      1,453.80   $     80.19
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   50,400.22   $      1,938.47                  $      1,163.04   $     80.82
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - 6th St.      $   65,700.18   $      2,526.93                  $      1,516.14   $    115.99
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   90,000.04   $      3,461.54                  $      2,076.90   $    128.89
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $   42,120.00   $      1,620.00                  $        972.00   $     61.57
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - 6th St.      $ 111,300.02    $      4,280.77                  $      3,306.92   $    243.83
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - 6th St.      $   47,250.06   $      1,817.31                  $      1,090.38   $     83.41
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   76,500.06   $      2,942.31                  $      1,765.38   $    108.16
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $ 128,450.14    $      4,940.39                  $      2,964.28   $     42.99
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   90,900.16   $      3,496.16                  $      2,097.66   $    148.97
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   82,800.12   $      3,184.62                  $      1,910.76   $    135.23
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   40,500.20   $      1,557.70                  $        934.62   $     71.50
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   78,183.30   $      3,007.05                  $      1,876.20   $    134.10
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $ 163,400.12    $      6,284.62                  $      3,770.76   $     52.71
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   49,500.10   $      1,903.85                  $      1,142.28   $     87.38
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   33,696.00   $      1,296.00                  $        777.60   $     57.44
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   55,800.16   $      2,146.16                  $      1,287.66   $     90.34
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   54,900.04   $      2,111.54                  $      1,266.90   $     92.18
Salary                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites   $   60,300.24   $      2,319.24                  $      1,391.52   $    103.70
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $   46,800.00   $      1,800.00                  $      1,080.00   $     64.97
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   58,050.20   $      2,232.70                  $      1,339.62   $     85.65
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $   59,904.00   $      2,304.00                  $      1,382.40   $     94.52
Salary                              Aztec Shaffer L.L.C.   Administrative             Houston - 6th St.      $   54,000.18   $      2,076.93                  $      1,246.14   $     95.33
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - 6th St.      $   45,000.02   $      1,730.77                  $      1,296.42   $     90.12
Salary                              Aztec Shaffer L.L.C.   Director                   Houston - 6th St.      $ 450,000.20    $     17,307.70                  $     10,384.62   $    244.03
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - Tanner Rd    $   28,085.20   $      1,080.20                  $        720.12   $     42.86
Salary                              Aztec Shaffer L.L.C.   Sales                      Houston - Tanner Rd    $   52,000.00   $      2,000.00                  $      1,200.00   $     82.66
Salary                              Aztec Shaffer L.L.C.   Operations                 Houston - 6th St.      $   78,600.08   $      3,023.08                  $      2,183.05   $    153.52
Hourly                              Aztec Shaffer L.L.C.   Field personnel            National Event Sites                                     $      14.50   $        582.61   $     44.56



         CONFIDENTIAL                                                             Page 1 of 3                                     Aztec Shaffer LLC_EmployeeSummary table
                       Case 20-35599 Document 32-1 Filed in TXSB on 11/22/20 Page 2 of 3
                                                                      Aztec Shaffer, LLC
                                                                      Employee Summary


                                                                                                                                                    Estimated Prepetition
                                                                                                                                                        Wages Owed
                                                                                                                                                                  Employer
Wage                                                                                                                                                               Taxes &
 Type           Name                   Entity                  Position            Work Location    Annual Salary   Biweekly        Hourly         Gross Pay        Fees
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      21.75   $      1,062.49   $     81.28
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      15.00   $        783.45   $     59.94
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      14.00   $        646.52   $     47.34
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $      12.00   $        592.14   $     45.31
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      20.00   $        658.41   $     67.84
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      11.00   $        444.95   $     34.04
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      18.00   $        702.54   $     53.74
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      14.00   $        673.40   $     51.51
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      17.00   $        658.41   $     49.39
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      16.00   $        805.12   $     56.00
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      12.50   $        605.26   $     45.39
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      11.00   $        537.57   $     41.13
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      15.50   $        819.49   $     62.68
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      14.00   $        669.90   $     51.25
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $      22.00   $        854.26   $     59.42
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      13.00   $        631.02   $     41.68
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      14.00   $        688.80   $     52.69
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      10.00   $        486.50   $     37.21
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      10.50   $        509.36   $     38.06
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      14.00   $        616.07   $     47.13
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      10.00   $        373.20   $     28.55
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      18.00   $        967.86   $     74.04
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      19.00   $        848.73   $     59.02
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      15.00   $        814.50   $     62.31
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      15.00   $        787.65   $     52.09
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      17.00   $        634.44   $     48.54
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      17.00   $        391.51   $     24.35
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      11.00   $        534.93   $     39.15
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      13.00   $        598.91   $     39.89
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      14.00   $        665.28   $     49.63
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      10.00   $        490.75   $     37.54
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      15.50   $        643.25   $     45.16
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      16.00   $        745.04   $     51.39
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      15.00   $        894.15   $     68.41
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $      12.00   $        487.44   $     37.29
Hourly                         Aztec Shaffer L.L.C.   Administrative         Houston - Tanner Rd                                $      14.75   $        672.31   $     51.43
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      17.00   $        871.42   $     64.51
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      11.00   $        537.13   $     41.09
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      15.00   $        602.25   $     40.05
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      15.50   $        928.07   $     63.78
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      13.00   $        510.90   $     39.09
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      13.00   $        641.94   $     49.11
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      14.00   $        686.14   $     51.59
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      14.00   $        681.80   $     48.35
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      15.50   $        620.31   $     47.45
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      11.00   $        546.43   $     39.39
Hourly                         Aztec Shaffer L.L.C.   Sales                  Houston - 6th St.                                  $      19.50   $        939.51   $     66.94
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      17.79   $        744.87   $     56.99
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      19.00   $        910.67   $     64.34
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      15.00   $        574.05   $     41.47
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $      10.50   $        515.61   $     31.90
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      14.00   $        686.77   $     51.63
Hourly                         Aztec Shaffer L.L.C.   Sales                  Houston - 6th St.                                  $      15.50   $        733.62   $     56.13
Hourly                         Aztec Shaffer L.L.C.   Sales                  Houston - 6th St.                                  $      16.00   $        644.80   $     45.00
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      10.50   $        514.92   $     39.39
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      18.00   $        661.50   $     49.71
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      16.50   $        844.80   $     63.18
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      10.00   $        489.35   $     37.43
Hourly                         Aztec Shaffer L.L.C.   Administrative         Houston - 6th St.                                  $      19.00   $        760.00   $     52.83
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      15.00   $        607.20   $     45.55
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      15.00   $        592.05   $     45.28
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $      15.75   $        129.47   $      5.58
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      19.00   $        912.00   $     67.33
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      10.00   $        491.20   $     37.57
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      12.00   $        504.36   $     38.59
Hourly                         Aztec Shaffer L.L.C.   Administrative         Houston - Tanner Rd                                $      20.00   $        947.00   $     64.90
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      13.00   $        698.69   $     53.44
Hourly                         Aztec Shaffer L.L.C.   Administrative         Houston - 6th St.                                  $      25.00   $      1,230.63   $     89.11
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      10.00   $        409.30   $     31.31
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $      14.00   $        677.04   $     51.79
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      10.00   $        488.70   $     37.38
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      14.00   $        684.60   $     52.37
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $      14.00   $        754.67   $     57.73
Hourly                         Aztec Shaffer L.L.C.   Sales                  Houston - 6th St.                                  $      14.00   $        659.68   $     50.47
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      12.00   $        296.16   $     22.65
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      18.00   $        881.64   $     67.45
Hourly                         Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $      15.00   $        768.68   $     58.81
Hourly                         Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $      17.00   $        705.50   $     53.97
Hourly                         Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $      13.00   $        623.61   $     47.70



         CONFIDENTIAL                                                     Page 2 of 3                                Aztec Shaffer LLC_EmployeeSummary table
                                  Case 20-35599 Document 32-1 Filed in TXSB on 11/22/20 Page 3 of 3
                                                                                 Aztec Shaffer, LLC
                                                                                 Employee Summary


                                                                                                                                                             Estimated Prepetition
                                                                                                                                                                 Wages Owed
                                                                                                                                                                           Employer
 Wage                                                                                                                                                                       Taxes &
 Type                   Name                      Entity                  Position            Work Location    Annual Salary   Biweekly      Hourly         Gross Pay        Fees
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    17.00   $        634.10   $     47.36
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    18.00   $        851.76   $     65.16
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    10.00   $        419.70   $     32.12
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    15.00   $        661.20   $     50.59
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    10.00   $        481.65   $     28.36
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $    17.00   $        763.64   $     52.49
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    16.00   $        804.88   $     60.67
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    19.50   $        990.11   $     71.10
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $    12.00   $        568.08   $     39.13
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    13.00   $        709.61   $     54.29
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    14.00   $        571.97   $     41.30
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $    19.00   $        793.35   $     60.69
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $    13.00   $        537.29   $     34.89
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $    15.00   $      1,007.70   $     74.92
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    15.50   $        755.78   $     57.82
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    12.50   $        295.25   $     22.59
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    13.25   $        525.36   $     31.97
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $    13.00   $        628.16   $     48.06
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    18.00   $        607.14   $     46.45
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    17.50   $        921.55   $     64.30
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    13.00   $        705.38   $     53.05
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    19.50   $      1,035.55   $     79.22
Hourly                                    Aztec Shaffer L.L.C.   Sales                  Houston - 6th St.                                  $    16.00   $        522.08   $     14.61
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    13.00   $        516.62   $     37.72
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    19.50   $        950.24   $     72.69
Hourly                                    Aztec Shaffer L.L.C.   Administrative         Houston - 6th St.                                  $    15.50   $        756.09   $     52.53
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    10.00   $        487.70   $     37.31
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    10.00   $        407.60   $     31.18
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    13.25   $        634.94   $     47.30
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    13.50   $        648.00   $     47.39
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $    26.44   $        984.36   $     73.13
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $    18.00   $        921.15   $     70.47
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $    19.00   $        778.62   $     57.32
Hourly                        a           Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    18.00   $        769.86   $     57.02
Hourly                                    Aztec Shaffer L.L.C.   Sales                  Houston - 6th St.                                  $    15.00   $        626.55   $     47.93
Hourly                                    Aztec Shaffer L.L.C.   Sales                  Houston - 6th St.                                  $    12.00   $        469.20   $     33.73
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    19.50   $        894.66   $     64.39
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    16.00   $        640.32   $     48.99
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    10.00   $        401.30   $     30.69
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    13.50   $        661.77   $     50.63
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    11.50   $        566.50   $     36.57
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $    14.00   $        638.68   $     43.56
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $    16.00   $      1,074.00   $     76.27
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    16.00   $        651.20   $     49.82
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    17.00   $        834.87   $     63.86
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    11.00   $        540.05   $     41.32
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    12.00   $        588.36   $     45.01
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    14.00   $        696.71   $     50.57
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $    19.00   $        770.83   $     55.17
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    18.00   $        822.60   $     61.15
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    19.50   $        936.00   $     67.56
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    16.00   $        728.00   $     55.70
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    10.00   $        401.70   $     30.72
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    15.00   $        754.05   $     57.68
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $    14.00   $        550.48   $     42.12
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    14.00   $        687.47   $     52.59
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    20.00   $      1,012.60   $     71.19
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    10.00   $        996.30   $     76.22
Hourly                                    Aztec Shaffer L.L.C.   Sales                  Houston - 6th St.                                  $    12.00   $        533.64   $     35.80
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    15.50   $        760.28   $     56.01
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    13.50   $        486.00   $     37.18
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    23.00   $      1,109.75   $     80.85
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    14.00   $        941.85   $     72.05
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    14.00   $        726.32   $     55.56
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    10.00   $        489.30   $     37.44
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    15.50   $        666.97   $     45.86
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    18.00   $        714.06   $     44.46
Hourly                                    Aztec Shaffer L.L.C.   Administrative         Houston - 6th St.                                  $    15.00   $        604.20   $     42.17
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    13.00   $        630.37   $     47.32
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - Tanner Rd                                $    19.00   $        854.91   $     58.46
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    12.00   $        507.90   $     34.81
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    10.00   $        410.70   $     31.41
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        Houston - 6th St.                                  $    18.00   $        936.54   $     65.05
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    13.50   $        589.21   $     45.07
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - Tanner Rd                                $    30.00   $      1,325.10   $     99.81
Hourly                                    Aztec Shaffer L.L.C.   Operations             Houston - 6th St.                                  $    19.00   $      1,084.90   $     78.93
Hourly                                    Aztec Shaffer L.L.C.   Field personnel        National Event Sites                               $    10.00   $        409.90   $     31.35
         ADP Processing Fee                                                                                                                $ 7,120.00                     $ 4,272.00
                                                                                                                                                        $ 256,248.73      $ 20,489.22



            CONFIDENTIAL                                                             Page 3 of 3                                Aztec Shaffer LLC_EmployeeSummary table
